Title: To Benjamin Franklin from David Colden, 18 September 1757
From: Colden, David
To: Franklin, Benjamin


Sir
Septr. 18th. 1757
About the time you left America I was employed in endeavouring with my Fathers assistance to form an Explication of the Phenomena of Electricity, on his Principles of Action in Matter; some conceptions had occurred to me in pursuing the Experiments made by you and Mr. Canton which gave me reason to hope it might be effected, on very simple principles. If you were at this time with us, I make no doubt what I have wrote on that subject, and which I now take the liberty to send you, would be much more correct. However I am so unwilling to have it appear in publick, before you have had an oppertunity of judging it, that I have desired my Cousin Alexander Colden to leave it with you some time for your consideration: the favour which I have formerly had of corresponding with you on this subject gives me assurance that you will take the trouble of considering it and of letting me know your sentiments of it. I shall esteem it a great feavour Sir that you make corrections in any part that may appear to want it. I had much rather not have it published, than that it should afterwards appear unworthy the notice of the Judicious; but if it meets with your approbation I shall reckon myself very safe in the publication. I must beg you to let my Cousin see what you write me on this occasion, that he may know how to order the Printing, for I shall desire him to delay it, in case you make any material objections, till I have an oppertunity of obviating them, or recalling my error. Your advice to my Cousin in any thing concerning this Peice shall be most gratefully acknowledged by Sir Yrs.
To Benjn Franklin Esqr.
